Citation Nr: 1537755	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  13-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

1. Entitlement to a rating in excess of 40 percent for the service-connected fibromyalgia, to include shin splints and tension headaches.

2. Entitlement to a rating in excess of 40 percent for the service-connected low back strain.

3. Entitlement to a rating in excess of 10 percent for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to January 1994. 

This matter comes before the Board of Veterans' Appeals (the Board) from July 2012, May 2013 and August 2013 rating decisions issued by the RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in May 2015; a transcript of the hearing is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.

In a June 2015 rating decision, the RO adjudicated the issues of entitlement to higher ratings for the service-connected right and left lower extremity radiculopathy.  The Veteran was notified of that rating decision in correspondence dated in June 2015; to date, the Veteran has not expressed disagreement with the disability ratings.  Therefore, the Board finds that the issues of a higher ratings for right and left lower extremity radiculopathy are not in appellate status.

The issue of entitlement service connection for Gulf War illness has been raised by the record in February and May 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. Tension headaches and shin splits are documented symptoms of the Veteran's fibromyalgia.

2. The service-connected low back strain disability picture is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; nor were incapacitating episodes due to intervertebral disc syndrome of a total duration of at least 6 weeks demonstrated.  

3. The Veteran's IBS has been manifested by symptoms of diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating in excess of 40 percent for the service-connected fibromyalgia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a including Diagnostic Code (DC) 5025 (2015).

2. The criteria for the assignment of a rating in excess of 40 percent for the service-connected low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including DC 5237 (2015).

3.  The criteria for a 30 percent rating for IBS are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.113, 4.114, DC 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in January, May and June 2012. The claims were last adjudicated in June 2014 and November 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased ratings. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the multiple VA examinations obtained are adequate with regard to the issues on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).  As discussed fully below with regard to the claim for an increased rating for the low back disorder, the Board finds that the evidence of record, both lay and medical, is sufficient to adjudicate the claim and there is no necessity for an additional VA examination with regard to the low back disorder. 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such defect is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Fibromyalgia

The rating for the Veteran's fibromyalgia has been assigned pursuant to DC 5025. Under DC 5025, a 40 percent rating, the maximum rating, is assigned for fibromyalgia with widespread musculoskeletal pain and tender points with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are constant, or nearly so, and refractory to therapy.

The Veteran asserts that he should receive separate ratings for his tension headaches and shin splints. However, the Board notes that when a condition is specifically listed in the rating schedule, it may not be rated by analogy. See Copeland v. McDonald, 27 Vet. App. 333 (2015). Here, the plain reading of DC 5025 demonstrates that the rating criteria specifically contemplate headaches and widespread musculoskeletal pain and tender points (i.e., shin splints). As documented in the various VA examination reports, widespread musculoskeletal pain and headaches are symptoms of his fibromyalgia (See May 2012, March 2015 reports of VA examination). The Board is aware that the Veteran's IBS, a documented symptom of his fibromyalgia, has been separately rated by the AOJ. Under the circumstances, the Board will not disturb this action of the AOJ. In any event, the Board notes that to separately evaluate his headaches and shin splints would require discontinuation of the 40 percent rating for the fibromyalgia and potentially a reduction in his disability benefits (the Board notes that evidence of record would not support granting ratings in excess of 40 percent for either the headaches or shin splints). The Board may not reduce the Veteran's disability benefits in the first instance. Accordingly, the Board determines that the claim for a rating higher than the already assigned 40 percent for the service-connected fibromyalgia must be denied and separate ratings for headaches and shin splints are not warranted.  

Low Back Strain

The RO evaluated the Veteran's low back strain disability under DC 5237, the criteria for evaluating lumbosacral strain.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 40 percent evaluation is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The July 2013 report of VA examination reflects the Veteran's complaint of increased pain in his lower back if he stood for any length of time. The range of motion findings of the lumbosacral spine were as follows: forward flexion to 65 degrees (with objective evidence of painful motion pain at 65 degrees); extension to 15 degrees (with objective evidence of painful motion pain at 15 degrees); left lateral flexion to 15 degrees (with objective evidence of painful motion pain at 15 degrees); right lateral flexion to 20 degrees (with objective evidence of painful motion pain at 20 degrees); left rotation to 10 degrees (with objective evidence of painful motion pain at 10 degrees); right rotation to 10 degrees (with objective evidence of painful motion pain at 10 degrees). On repetitive use testing, range of motion findings of the lumbosacral spine were as follows: forward flexion to 40 degrees; extension to 10 degrees; left lateral flexion to 15 degrees; right lateral flexion to 20 degrees; left rotation to 10 degrees; right rotation to 10 degrees. The Veteran experienced less movement than normal; pain on movement; disturbance of locomotion; interference with sitting, standing and/or weight-bearing; and, guarding or muscle spasms.

Muscle strength testing and sensory examination were unremarkable. Deep tendon reflex testing showed hypoactivity in the knees and ankles bilaterally.  He demonstrated mild radiculopathy in the sciatic nerve bilaterally. The Veteran did not have ankylosis or experience episodes of IVDS that resulted in incapacitating episodes. 

The June 2014 report of VA examination reflects the Veteran's complaint of constant pain in his lower back. The range of motion findings of the lumbosacral spine were as follows: forward flexion to 50 degrees (with objective evidence of painful motion pain at 50 degrees); extension to 15 degrees (with objective evidence of painful motion pain at 15 degrees); left lateral flexion to 15 degrees (with objective evidence of painful motion pain at 15 degrees); right lateral flexion to 10 degrees (with objective evidence of painful motion pain at 10 degrees); left rotation to 20 degrees (with objective evidence of painful motion pain at 20 degrees); right rotation to 15 degrees (with objective evidence of painful motion pain at 15 degrees). On repetitive use testing, range of motion findings of the lumbosacral spine were as follows: forward flexion to 40 degrees; extension to 15 degrees; left lateral flexion to 15 degrees; right lateral flexion to 10 degrees; left rotation to 15 degrees; right rotation to 15 degrees. The Veteran experienced less movement than normal; weakened movement; excess fatigability; pain on movement; instability of station; disturbance of locomotion; interference with sitting, standing or weight-bearing; and, guarding or muscle spasms.

Muscle strength testing was slightly diminished in hip flexion but otherwise unremarkable. Deep tendon reflex testing showed hypoactivity in the knees and absent in the ankles bilaterally.  He had decreased sensation to light touch in the thigh but otherwise sensory examination was unremarkable. He demonstrated moderate radiculopathy in the sciatic nerve bilaterally. The Veteran did not have ankylosis. However, he did experience episodes of IVDS that resulted in incapacitating episodes of a total duration of at least 4 weeks but less than 6 weeks in the past year. The diagnoses were that of degenerative arthritis of the spine and IVDS.
 
In light of the applicable rating criteria, the Board finds that there is no basis for assignment of a rating higher than 40 percent for the service-connected low back strain.

The criteria for a 50 percent rating or higher would require unfavorable ankylosis of the entire thoracolumbar spine.  Such impairment is not documented.  To the extent that the Veteran has experienced incapacitating episodes of IVDS, the evidence demonstrates that his IVDS resulted in incapacitating episodes of a total duration of at least 4 weeks but less than 6 weeks in the past year. This level of impairment is contemplated by the 40 percent rating. Accordingly, a higher rating on this basis is not assignable. 

The Board is aware that during his May 2015 Board hearing, the Veteran testified of worsening symptomatology associated with his low back strain since his June 2014 VA examination. In this regard, the Board notes that the Veteran testified that his back hurt consistently. He wore a back brace that provided minimal relief. He indicated that his back "goes out and then everything stops. He experienced pain and stiffness with movement of his back. Additionally, his ability to complete his activities of daily living was impacted because his back "went out."

However, the Board reiterates, that to warrant a higher rating, unfavorable ankylosis of the entire thoracolumbar spine must be demonstrated. Unfavorable ankylosis is defined in Note 5 to the general rating formula as a condition in which the entire thoracolumbar spine, the entire cervical spine, or the entire spine is fixed in flexion, along with additional symptomatology. Ankylosis is defined generally as the "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012). 

A February 2015 VA rheumatology consult note documents the Veteran's complaint of, in pertinent part, pain in his back. On objective examination, the Veteran exhibited tenderness to palpation in his back. However, range of motion of his back was normal. There was no joint deformity, joint swelling or erythema. 

While the Board acknowledges the Veteran's testimony of pain and stiffness with movement of his back and that his back intermittently goes out, there is no demonstration that his entire thoracolumbar spine is fixed in flexion. There is no demonstration of favorable or unfavorable ankylosis. Here, the Veteran by his own testimony admits that he has movement in his back, albeit with pain and stiffness (i.e., there is no immobility and consolidation of his thoracolumbar spine).  Therefore the Board finds that the evidence of record, both lay and medical, is sufficient to adjudicate the claim and there is no demonstration that an additional examination is warranted.  

Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 40 percent for the service-connected low back strain is warranted and the claim for increased rating is denied.  

IBS

The rating for the Veteran's IBS has been assigned pursuant to DC 7319. Under DC 7319, a 10 percent rating is assigned for moderate IBS with frequent episodes of bowel disturbance with abdominal distress. A 30 percent rating is warranted for severe IBS with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 

The April 2013 report of VA examination documents the Veteran's report that "he moved his bowels every time he stood up. He reported that sometimes his bowel movements were bloody; other times he had diarrhea. He had at least 6 bowel movements per day. He did not experience constipation. However, he did have cramping with diarrhea that was relieved with bowel movement. He required continuous medication, Lomotil, for control of his gastrointestinal disorder. 

Documented signs and symptoms of the Veteran's IBS included diarrhea and abdominal distension. The examiner indicated that the Veteran experienced frequent episodes of bowel disturbance with abdominal distress.

The June 2014 report of VA examination reflects the Veteran's complaint of pain, bloating and diarrhea every day. Continuous medication was required for control of the Veteran's IBS. Documented signs and symptoms of the Veteran's IBS included daily diarrhea, abdominal distention, nausea, vomiting and occasional rectal bleeding. He experienced frequent episodes of bowel disturbance with abdominal distress. Further he had episodes of exacerbations/ attacks of his IBS where he experienced nausea, felt warm and sweating, felt his "gut gets twisted and felt panicky, like he would not make it to the bathroom. He experienced these exacerbations 7 or more times in the past year.

The April 2015 report of VA examination documents the Veteran's report that he had frequent diarrhea, about 8 times per day and sometimes had accidents. Documented signs and symptoms of his IBS included diarrhea, alternating diarrhea and constipation, abdominal distension, nausea, vomiting, abdominal pain, cramps and daily bloating. He experienced frequent episodes of bowel disturbance with abdominal distress and had 7 or more exacerbations of his IBS within the past year.

On this record, the Board concludes that this evidence demonstrates that the Veteran's IBS disability was severe and manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress and finds that the service-connected disability picture more closely resembled the criteria for a 30 percent rating, but no higher for the period of the appeal. The Board finds in reaching this conclusion that the overall severity of the service-connected IBS disability is not shown to have significantly changed during the course of his appeal. It is consistently documented that diarrhea was a sign or symptoms of his IBS and he experienced frequent episodes of bowel disturbance with abdominal distress. Further, it is also consistently documented that his IBS impacts his ability to work because he needed to be close to a bathroom and sometimes the Veteran had bowel incontinence. 

For all the foregoing reasons, the Board finds that a 30 percent, but no higher, rating for the IBS disability is warranted. The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for a 30 percent rating is met, but finds that the preponderance of the evidence is against assignment of higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990). To that end, the Board notes that the 30 percent rating is the maximum rating for IBS.

Extraschedular Consideration

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that at no point have the disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extraschedular basis. See 38 C.F.R. § 3.321. Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. Here, the symptoms and effects, including musculoskeletal pain, headaches, painful limited motion, diarrhea and frequent episodes of bowel disturbance and abdominal distress associated with the Veteran's fibromyalgia, lumbar spine and IBS disabilities are fully contemplated by the applicable rating criteria. Thus, referral for extraschedular consideration is not required.

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014),  a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The record indicated that a total disability rating based on individual unemployability (TDIU) was assigned from January 1994 to February 2015 and a 100 percent schedular rating was assigned effective from February 19, 2015.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a rating in excess of 40 percent for the service-connected fibromyalgia is denied.

Entitlement to a rating in excess of 40 percent for the service-connected low back strain is denied.

An increased rating of 30 percent, but no higher for the service-connected IBS is granted subject to regulations governing the payment of monetary awards.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


